Exhibit 10.3

 



CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

 

 

AMENDED SUPPLY AGREEMENT

 

his Amended Supply Agreement ("Agreement") is hereby made effective on this _17_
day of November, 2016 ("Effective Date"), by and between Myos Rens Technology
Inc., a Nevada corporation, having an address of 45 Horsehill Road, Cedar
Knolls, NJ 07927 (hereinafter "Customer") and DIL Technologie GmbH, a German
company having a business address of Prof.-von-Klitzing-Str . 7, D - 49610
Quakenbrtick, Germany (hereinafter "Manufacturer"), and is intended to supersede
and replace the First Amended and Restated Exclusive Supply Agreement entered
into on July 15, 2014, which amended and replaced the Exclusive Supply Agreement
entered into between the Parties on June 24, 2013.

WHEREAS, the Parties agree as follows:



1. WORK



Manufacturer agrees to use its best efforts to perform the work (hereinafter
"Work") pursuant to continuous and regular supply terms discussed and agreed
upon between the Parties, as initially determined herein. The Parties agree Work
shall mean the manufacturing, packaging and exportation of fertilized chicken
egg yolk, via a patented process and form as defined in Exhibit A (the
"Product").



2. REQUIREMENTS FOR PURCHASING



Commencing in January 2017, Customer shall pay Manufacturer €10,000 per month
until Customer resumes ordering Product from Manufacturer. The €10,000 per month
payment shall cease upon the Customer issuance to the Manufacturer of a written
purchase order or December 31, 2018, whichever occurs first. . Customer and
Manufacturer agree to establish a research program that Manufacturer shall
conduct on behalf of Customer's research needs, in exchange for these monthly
payments.



Customer will provide to Manufacturer [***] months advance notice for future
purchase orders of the Products. Any order must be for at least of [***] kg per
month for a minimum period of [***] months.

The Parties agree that Manufacturer shall only manufacture, the Product for
Customer or for Customer's commercial benefit, subject to the terms and
conditions specified in Section 5.1.2. This grant of exclusivity by Manufacturer
to Customer is granted in perpetuity. Nothing herein shall preclude Manufacturer
from using Product for non-commercial purposes to further its own research
advancements.

3. SHIPMENTS



All Products delivered pursuant to the terms of this Agreement shall be suitably
packed for shipment in accordance with industry standards in sealed
containers/bags, marked for shipment to Customer's requested destination, and
delivered to a carrier or forwarding agent, as determined by Customer. Shipment
will be F.O.B at Manufacturer, or Manufacturer's designated facility, and all
freight, insurance, and other shipping expenses, as well as any special packing
expenses not included in the original price quotation for the Products will be
paid by Customer.



 1 

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

4. cGMP COMPLIANCE, CERTIFICATE OF ANALYSIS AND WARRANTIES

4.1 cGMP Compliance



Manufacturer agrees that all Products made hereunder shall be manufactured in
accordance with cGMP Compliance standards. In particular, Manufacturer agrees to
comply with cGMP batch record keeping standard as set forth by German Good
Manufacturing Practice standards for foodstuffs. The Parties agree the resulting
Product or Blended Product shall also be in specific compliance with the
standards set forth in Exhibits C and D, respectively.



4.2 Certificate of Analysis



Manufacturer agrees to perform the necessary testing and analysis for each batch
of Product or Blended Product manufactured and provide Customer with a
Certificate of Analysis therewith. Such Certificate of Analysis for each batch
shall include test results for various parameters listed in Exhibits C and D.
Such Certificate of Analysis shall be signed and certified by a qualified
employee of Manufacturer.

 4.3 Certificate of Veterinarian



Manufacturer agrees to obtain the necessary certifications from a licensed
German veterinarian for each batch of Product manufactured for purposes of
exporting the Product from the European Union. Customer shall notify
Manufacturer of the requisite certification standards pertaining to the
importation of egg-based products from the European Union into the United
States.



4.4 Express Warranty



(a)   Manufacturer warrants that the Product will conform to all applicable
product specifications as set forth herein and will be free from contamination,
i.e., under the threshold limits established in Exhibit C and Exhibit D.



(b)  Upon any failure of a Product to comply with any and all applicable
warranties, the Manufacturer shall promptly replace such quantity of Product at
no additional cost, within thirty (60) days of written notification of such
failure.



5. PAYMENT TERMS, PRODUCT PRICING & CASH UPON SIGNING

5.1 PAYMENT TERMS

5.1.1 Human Application



 2 

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Customer agrees to pay Manufacturer €400,000 in exchange for the satisfaction of
all prior terms duties, liabilities and obligations as set forth in the First
Amended and Restated Exclusive Supply Agreement dated July 15, 2014, including,
but not limited to, all of the terms, duties, liabilities and obligations set
forth in Sections 6.2, 6.2.1 and 6.2.2 of that Agreement. The Parties hereby
agree and acknowledge that all prior terms duties, liabilities and obligations
of both Parties as set forth in the First Amended and Restated Exclusive Supply
Agreement dated July 15, 2014 have been fully satisfied.

Payment shall be made as follows: Customer agrees to pay Manufacturer €400,000
within ten (10) days of the execution of this Agreement; for acquiring the
exclusive rights outside the United States for Manufacturer to exclusively
manufacture, develop and produce Products for Customer for human application.

5.1.2       Domesticated Animals Pet Application



Customer agrees to pay Manufacturer €[***] for a one (1)-year option commencing
on January 1, 2017 for Customer to develop a strategic plan for Products for
domesticated animals pet sector outside the United States. By exercising this
option, Customer has the right to pay an additional €[***], within [***] year,
to Manufacturer to acquire the exclusive rights outside the United States for
Manufacturer to exclusively manufacture, develop and produce Product for
Customer in the domesticated animals pet sector. During this [***] year period,
Manufacturer shall not enter into any negotiation or agreement with a third
party relating to the use of Product in the domesticated animal pet sector.
Domesticated animals shall hereby be defined to be household pets such as cats
and dogs.

5.2 PRODUCT PRICING



Commencing on the Effective Date, the Parties agree the price per kilogram of
Product shall be [***] Euros ([***]€). Manufacturer shall use its best efforts
to reduce such price through cost savings with its vendors, which it shall pass
through to Customer.

 

6. INTELLECTUAL PROPERTY RIGHTS

 

Manufacturer is the owner of European Patent No. 12171561 (the "EP Patent"),
which covers substantially similar subject matter as the U.S. Application, and
as of the Effective Date, is valid in several European jurisdictions . The
Parties agree, in the event a third party expresses bona fide interest in EU
Patent for human application only (i.e., either to license or acquire the EU
Patent) and Manufacturer agrees in principal to the same, at any time during the
validity of the EU Patent, Manufacturer shall notify Customer of the same in
writing, and shall offer Customer a right of first refusal to any potential
transaction involving the EU Patent for human application only. Customer shall
have one hundred twenty (120) days from the receipt of the written notice to
review, analyze, and consider accepting its right of first refusal to such terms
for the EU Patent. Manufacturer agrees any assignment or licensing of rights to
the EU Patent to any third party for human application only, without following
the right of first refusal terms herein, shall render such assignment or license
null and void.





 3 

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

If Manufacturer files patent applications or procure patent rights covering
substantially similar subject matter as the EP Patent or the U.S. Application in
other jurisdictions, the Parties agree that, Customer shall be offered the same
right of first refusal to any potential transaction involving a third party's
expression of a bona fide interest in the worldwide patent rights for human
application.

 

7. TERM AND TERMINATION

7.1 Term



The term of this Agreement shall commence on the Effective Date, and shall
continue through December 31, 2018. Upon request from Customer, this Agreement
may be renewed for subsequent one year terms indefinitely unless terminated by
Customer upon giving sixty (60) days written notice prior to the expiration of
any renewal term.

7.2 Termination



This Agreement may only be terminated by either party for cause upon written
notice to the other party of a material breach hereof, or upon written agreement
of the Parties. Upon receipt of such notification, the breaching party shall be
permitted Sixty (60) days to cure any such breach. If after such sixty (60) days
period the breaching party has not cured such breach, then the non breaching
party may terminate this Agreement immediately upon sending written notification
of the same to the breaching party. Termination of this Agreement shall not
affect the obligations of either Party that exist as of the date of termination.

8. LIMITATIONS OF LIABILITY

8.1 Patents, Copyrights, Trade Secrets, Other Proprietary Rights



Each Party ("Indemnifying Party") shall defend, indemnify, and hold harmless the
other Party ("Indemnified Party") from all claims, costs, damages, judgments,
and attorney's fees resulting from or arising out of any alleged and/or actual
infringement or other violation of intellectual property rights in connection
with the performance by the Indemnifying Party of its obligations under this
Agreement ("Intellectual Property Rights"). The Indemnified Party shall promptly
notify the Indemnifying Party in writing of the initiation of any such claims.
In the event of any litigation, suit or other proceedings relating to or
concerning such Intellectual Property Rights, the Indemnified Party shall permit
the Indemnifying Party to assume the defense thereof, and cooperate with the
Indemnifying Party with respect to such defense. If the Indemnifying Party
elects not to assume the defense, the Indemnified Party shall have the right to
seek, and have the Indemnifying Party pay for separate counsel representing the
interests of Indemnified Party. Further, any and all settlements regarding such
Intellectual Property Rights shall be approved in writing by an authorized
representative of Indemnified Party.



 4 

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

THE FOREGOING STATES THE ENTIRE LIABILITY OF THE PARTIES TO EACH OTHER
CONCERNING INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.

 

8.2 No Other Liability

 

INDEPENDENT OF OR UNDER THE EXPRESS WARRANTIES CREATED UNDER THIS AGREEMENT, IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES OF ANY KIND OR NATURE
ARISING OUT OF THIS AGREEMENT OR THE SALE OF PRODUCTS, WHETHER SUCH LIABILITY IS
ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING THE POSSIBILITY OF
NEGLIGENCE, INTENTIONAL MISCONDUCT OR STRICT LIABILITY), OR OTHERWISE, EVEN IF
THE ONE PARTY HAS BEEN WARNED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE, AND
EVEN IF ANY OF THE LIMITED REMEDIES IN THIS AGREEMENT FAIL OF THEIR ESSENTIAL
PURPOSE, IT BEING ACKNOWLEDGED BY THE PARTIES THAT THIS LIMITATION OF LIABILITY
IS ESSENTIAL CONSIDERATION FOR ENTERING INTO AND PERFORMANCE OF THIS AGREEMENT.

8.3 Customer Responsible for U.S. Liability



Notwithstanding any of the above paragraphs, and for the avoidance of doubt,
with the exception of willful or intentional acts or gross misconduct of
Manufacturer, Customer shall be responsible for any liability occurring within
the United States, arising from Manufacturer's manufacture of Products in
accordance with the terms of this Agreement.

9. MISCELLANEOUS



9.1 Entire Agreement



This Agreement constitutes the entire agreement between the parties with respect
to the transactions contemplated hereby and supersedes all prior agreements and
understandings between the parties relating to such transactions, unless such
prior agreements are expressly identified herein as remaining in full force and
effect. Each Party shall hold the existence and terms of this Agreement
confidential, unless it obtains the other Party's express written consent
otherwise, provided that Manufacturer may use Customer's name as a reference
unless otherwise instructed in writing by Customer.

9.2 Amendments

This Agreement may be amended only by a writing executed by authorized
representatives of both parties.



 5 

 

 



9.3 Independent Contractor

Neither party shall, for any purpose, be deemed to be an agent of the other
party; the relationship between the parties only be that of independent
contractors. Neither party shall have any right or authority to assume or create
any obligations or to make any representations or warranties on behalf of any
other party, whether express or implied, or to bind the other party in any
respect whatsoever.

9.4 Expenses

 

In the event a dispute between the parties hereunder with respect to this
Agreement must be resolved by litigation or other proceeding or a party must
engage an attorney to enforce its right hereunder, the prevailing party shall be
entitled to receive reimbursement for all associated reasonable costs and
expenses (including, without limitation, attorney's fees) from the other party.

9.5 Governing Law



This Agreement shall be governed by and construed under the laws of the United
States.

 

9.6 Assignment

 

(a)              Neither party shall assign or transfer this Agreement, except
as expressly provided herein, without the prior written consent of the other
party; provided, however, that a Party may transfer or assign its rights and
obligations under this Agreement in connection with a merger, reorganization,
consolidation or sale of all or substantially all of its assets.

(b)             This Agreement shall be binding upon and inure to the benefit of
the parties' successors and assigns as permitted herein.

9.7 Customer's Confidential Information

The Parties agree the Mutual Non-Disclosure Agreement executed between them
prior to the date hereof, shall be incorporated herein as if written in full
herein.

 6 

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

9.8 Notice



Any notice or other communication required or permitted hereunder shall, unless
otherwise provided herein, be made in writing and shall be delivered personally
or sent by an overnight delivery or courier service, by certified or registered
mail (postage prepaid), by telegraph, by telex, by facsimile transmission, or by
email to the address first specified in this Agreement or to such other address
as either party may designate. A second notice shall be sent to Customer's legal
counsel, Peter A. Levy, Esq., at Mandelbaum Salsburg PC, 3 Becker Farm Road,
Suite 105, Roseland NJ 07039, USA at PLevy@lawfirm.ms. Such notice or other
communication shall be deemed given when so delivered personally, telegraphed,
telexed or sent by facsimile transmission, or, if sent by overnight delivery or
courier service, the day after sent, or if mailed, (3) days after the date of
deposit in the mails. 

9.9 Other

If any term or provision of the Agreement is declared to be invalid or
unenforceable, it shall be deemed to be omitted or modified to the extent
necessary to render it valid or enforceable, and the remainder of this Agreement
shall continue in full force and effect. Failure of either party to enforce any
provision hereof shall not be construed as a waiver thereof or prevent
enforcement on any other occasion or of any other provisions. Headings are for
reference only; and the use of the singular and plural number shall each be
deemed to include the other as indicated by the context. All provisions in this
Agreement which by their language, nature or context are intended to survive,
such as without limitation, payment limitation of liability and indemnification
provisions, shall survive any termination of this Agreement. 

9.10 Force Majeure

In the event that either party is prevented from performing or is unable to
perform any of its obligations under this Agreement (other than a payment
obligation) due to any Act of God, fire, casualty, flood, earthquake, war,
strike, lockout, epidemic, destruction of production facilities, riot,
insurrection, material unavailability, electricity or other utility or
telecommunication outage or suspension of services, or any other cause beyond
the reasonable control of the party (or its selected vendors, affiliates, or the
like) invoking this section, and if such party shall have used its best efforts
to mitigate its effects, such party shall give prompt written notice to the
other party, its performance shall be excused, and the time for the performance
shall be extended for the period of delay or inability to perform due to such
occurrences. Regardless of the excuse of Force Majeure, if such party b not able
to perform within forty-five (45) days after such event, the other party may
terminate this Agreement.

ACCEPTED AND AGREED TO:          

FOR MYOS RENS TECHNOLOGIES INC.

 

DIL

     

By:

/s/ Joseph Mannello

 

By:

/s/ Dr. Volker Heinz

Printed Name: Joseph Mannello

 

Printed Name: Dr. Volker Heinz

Title: CEO

 

Title: Vorstand

Date 11/17/16

 

Date 18 Nov. 2016

 

 

 7 

 



CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

EXHIBIT A

DESCRIPTION OF THE PRODUCT

For purposes of this Agreement, the Product shall be comprised of 100% egg yolk
powder, originating with fertilized chicken eggs. [***]

 



 8 

 

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

EXHIBIT C

 

PRODUCT TESTING & ACCEPTABLE LIMITS

 


Parameter Threshold Protein [***] Fat [***] Cholesterol [***] Moisture [***] Ash
[***] Arsenic [***] Cadmium [***] Lead [***] Mercury [***] Total Viable Count
[***] Total Coliforms [***]   [***] Enterobacteriaceae [***] E. Coli [***] L.
Monocytogenes [***] Mesophile sulfide reducing Clostridium spp. [***] Salmonella
spp. [***] Yeasts [***] Moulds [***] Staphlyococcus (coagulase positive) [***]

 

 

 9 



